Birch, J.,
delivered the opinion of the court.
The return of the sheriff upon the original writ of Flint & Co., under the order and sale in whose suit the plaintiffs claim to have purchased the property in question, was that he had executed the writ “by seizing the hull and other parts of the steamboat Nathaniel Hale, as said boat then lay at the wharf,” and that “the said boat at the time of the said seizure, was partly taken to pieces, and was in the process of being broken up.” The subsequent order in the suit was to “sell said boat with her tackle, apparel and furniture,” and the return shows that the sale was made “pursuant to the order.” What, therefore, was that order, and what did it direct? Clearly it could have been nothing more than to sell the boat, “as she lay at the wharf, at the time of the seizure, partly taken to pieces, and in the act of being broken up”— for such was the seizure, such the return, or such in short, this levy.
Adding these facts, therefore, to those embodied in the statement hereto prefixed, it is deemed proper enough to premise that no matter where the boilers were, they were unquestionably subject to be levied upon, because they were subject to the lien conferred by the “act concerning boats and vessels.” The return of the sheriff, however, may well be regarded as sufficiently inexplicit to have authorized it to be left to a jury to say, under the conflicting testimony subsequently introduced, whether in fact the boilers were at the time of the levy a part of the .boat, and were therefore levied upon by the sheriff.
That question having been substantially included in the instructions, whicli were given to the jury, their finding, under the conflicting testimony alluded to respecting the situation or location of the boilers at the time of the levy, cannot, of course, be here reviewed or disturbed.
The instructions which were given put it intelligibly and properly enough to the jury to decide, firstly, whether the boilers were on the boat at the time of the seizure? If so, they were substantially instructed, they were included in the general terms of the levy or return, and would pass under the terms which conveyed “the tackle, apparel pud furniture,” and that they would consequently find for the plaintiffs. *37But, secondly, if the boilers were not a part of the boat at the time of the seizure or levy, and not in the possession or custody of the sheriff at the time of the sale, they could not be considered as included in the general terms of the return, or of the bill of sale subsequently executed to the plaintiffs.
Limiting our enquiry, therefore, entirely to the sufficiency of the levy, as disclosed by the return and disputed about in the oral testimony which was relied on to explain it, we are of opinion that the jury was sufficiently instructed, and that the cause having been tried well enough, the judgment of the circuit court should be, as it is affirmed.